Citation Nr: 1635352	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty for training service from September 1991 to January 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) rating decision in August 2012.  In May 2016, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that pertinent private treatment records are outstanding.  At the May 2016 video conference hearing, the Veteran testified that he had a private hearing loss examination that indicated he had significant hearing loss.  Since such private examination is likely to contain information pertinent to the matter at hand, such records must be sought.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of postservice evaluations and treatment he has received for hearing loss (records of which are not already associated with the record), and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment, to specifically include records from the Bell Tone Hearing Center in Madison, Tennessee.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, if any private examination indicates the Veteran has a current hearing loss disability but such examination is not adequate to decide the claim, the AOJ should arrange for the Veteran to be afforded an audiological evaluation (with audiometric studies) to determine the current severity and likely cause of any identified hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran and a review of the record the examiner should provide opinions that respond to the following:

a. Does the Veteran currently have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either (or both) ear(s)?

b. Please identify the likely cause of the Veteran's bilateral hearing loss disability.  Specifically is it at least as likely as not (defined as, a 50 percent or greater probability) that such disability were incurred or aggravated during service, to include as due to established exposure to hazardous levels of noise therein.

c. If the Veteran's hearing loss is determined to be unrelated to service, the examiner should identify the cause considered more likely.

The examiner must include a rationale and reasoning with all opinions.  If the audiometric findings are determined to be invalid (and not certified for rating purposes), the examiner must explain in detail why that is so.

3. The AOJ should then review the record and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




